Case 18-21128        Doc 32     Filed 02/15/19     Entered 02/15/19 09:41:44          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-21128
         Antoin Campbell

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 07/27/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 12/14/2018.

         6) Number of months from filing to last payment: 4.

         7) Number of months case was pending: 7.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $1,350.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 18-21128       Doc 32     Filed 02/15/19    Entered 02/15/19 09:41:44              Desc          Page 2
                                                of 3



 Receipts:

        Total paid by or on behalf of the debtor             $1,000.00
        Less amount refunded to debtor                           $0.00

 NET RECEIPTS:                                                                                $1,000.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                              $0.00
     Court Costs                                                        $0.00
     Trustee Expenses & Compensation                                   $55.00
     Other                                                              $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $55.00

 Attorney fees paid and disclosed by debtor:                 $0.00


 Scheduled Creditors:
 Creditor                                    Claim         Claim        Claim         Principal        Int.
 Name                              Class   Scheduled      Asserted     Allowed          Paid           Paid
 MARKONE FINANCIAL LLC         Secured             0.00           NA             NA           0.00         0.00
 ONEMAIN FINANCIAL             Secured        4,184.65            NA             NA        113.34          0.00
 PERITUS PORTFOLIO SERVICES    Secured       11,000.00            NA             NA        831.66          0.00
 AD ASTRA RECOVERY/SPEEDY CASH Unsecured      1,228.00            NA             NA           0.00         0.00
 AFNI INC/COMCAST              Unsecured         656.00           NA             NA           0.00         0.00
 ALLTRAN EDUCATION INC/COLLEGE Unsecured         838.00           NA             NA           0.00         0.00
 CITY OF CHICAGO               Unsecured         380.00           NA             NA           0.00         0.00
 ENHANCED RECOVERY/SPRINT      Unsecured      1,437.00            NA             NA           0.00         0.00
 MERCHANTS CREDIT GUIDE        Unsecured         745.00           NA             NA           0.00         0.00
 NORDSTROM/TD BANK USA         Unsecured      1,356.00            NA             NA           0.00         0.00
 US BANK HOGAN LOC             Unsecured      2,047.00            NA             NA           0.00         0.00




UST Form 101-13-FR-S (9/1/2009)
Case 18-21128        Doc 32      Filed 02/15/19     Entered 02/15/19 09:41:44              Desc    Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00             $0.00              $0.00
       Mortgage Arrearage                                      $0.00             $0.00              $0.00
       Debt Secured by Vehicle                                 $0.00           $945.00              $0.00
       All Other Secured                                       $0.00             $0.00              $0.00
 TOTAL SECURED:                                                $0.00           $945.00              $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                                   $0.00               $0.00            $0.00


 Disbursements:

         Expenses of Administration                                $55.00
         Disbursements to Creditors                               $945.00

 TOTAL DISBURSEMENTS :                                                                       $1,000.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/15/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
